EXECUTION COPY

 

Exhibit 10.3

AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of September 15, 2016 (as
amended, supplemented, or otherwise modified from time to time, this
“Guaranty”), is made by PennyMac Mortgage Investment Trust, a Maryland real
estate investment trust (together with its successors and permitted assigns, the
“Guarantor”), in favor of  Citibank, N.A. (the “Lender”), which term shall
include Lender’s successors and assigns) pursuant to the Loan Agreement.

RECITALS

WHEREAS, pursuant to the Amended and Restated Loan and Security Agreement, dated
as of September 15, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Loan Agreement”), between PENNYMAC CORP., a Delaware
corporation, ("PMAC" or a “Borrower”), PENNYMAC HOLDINGS, LLC ("Holdings" or a
"Borrower"; together with PMAC, the "Borrowers") and the Lender, the Lender has
agreed from time to time to provide funding to Borrower for the origination or
acquisition of certain Eligible Servicing Rights, which Eligible Servicing
Rights shall secure Loans to be made by the Lender.  Each such transaction shall
be referred to herein as a “Transaction”;

WHEREAS, Guarantor executed and delivered that certain Guaranty, dated as of
March 31, 2015 (the “Original Guaranty”) and desires to amend and restated the
Original Guaranty in accordance with the terms set forth in the Loan Agreement;

WHEREAS, the Guarantor will obtain substantial direct and indirect benefit from
the Transactions, and to induce the Lender to make the Loans to the Borrowers
under the Loan Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor has agreed
to provide the guaranty set forth herein in favor of Lender; and

WHEREAS, it is a condition precedent to the obligation of the Lender to enter
into the Loan Agreement that the Guarantor shall have executed and delivered
this Guaranty to the Lender.

NOW, THEREFORE, in consideration of the foregoing premises, to induce the Lender
to enter into the Loan Agreement and to make the Loans to the Borrowers
thereunder, the Guarantor hereby agrees with the Lender, as follows:

1.Defined Terms. (a) Unless otherwise defined herein, terms which are defined in
the Loan Agreement and used herein are so used as so defined.

(b)For purposes of this Guaranty, “Obligations” means (a) all of each Borrower’s
joint and several obligations to pay the Outstanding Aggregate Loan Amount no
later than the Loan Repayment Date, accrued interest on each outstanding Loan on
each Monthly Settlement Date and all other obligations and liabilities of any
Borrower Party to Lender or its Affiliates (including without limitation any
liabilities of Lender or its Affiliates to any other Person) arising under, or
in connection with the Loan Agreement, the Note, any other Facility Documents or
directly related to the Eligible Servicing Rights whether now existing or
hereafter arising, including without limitation any and all Commitment Fees due
and payable and any outstanding Borrowing Base Deficiency; (b) any and all sums
paid by Lender or on behalf of Lender pursuant to the Facility Documents in
order to preserve any Eligible Servicing Rights or its interest therein; (c) in
the event of any proceeding for the collection or enforcement of any of any
Borrower’s indebtedness, obligations or liabilities referred to in clause (a),
the reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Eligible Servicing Rights
or of any exercise by Lender or any Affiliate

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

of Lender of its rights under the Facility Documents, including without
limitation, reasonable attorneys’ fees and disbursements and court costs; and
(d) all of each Borrower’s indemnity obligations to Lender pursuant to the
Facility Documents. 

(c)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Guaranty shall refer to this Guaranty as a whole and not to any
particular provision of this Guaranty, and section and paragraph references are
to this Guaranty unless otherwise specified.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2.Guaranty. (a) Guarantor hereby unconditionally and irrevocably guarantees to
the Lender and its successors, indorsees, transferees and assigns the prompt and
complete payment and performance by Borrowers when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

(b)Guarantor further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid
or incurred by the Lender in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
the Guarantor under this Guaranty.  This Guaranty shall remain in full force and
effect until the Obligations are paid in full, notwithstanding that from time to
time prior thereto Borrowers may be free from any Obligations.

(c)No payment or payments made by Borrowers, any other guarantor or any other
Person or received or collected by the Lender from Borrowers or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder.

(d)Guarantor agrees that whenever, at any time, or from time to time, the
Guarantor shall make any payment to the Lender on account of the Guarantor’s
liability hereunder, the Guarantor will notify the Lender in writing that such
payment is made under this Guaranty for such purpose.

3.Right of Set-off.  Upon the occurrence and during the continuance of any Event
of Default hereunder or under any Facility Document or failure by any Borrower
or Guarantor to timely perform any of its or their Obligations as set forth
herein or in the Loan Agreement, the Lender is hereby irrevocably authorized at
any time and from time to time without notice to the Guarantor, any such notice
being hereby waived by the Guarantor, to set off and appropriate and apply any
and all monies and other property of the Guarantor, deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender or any Affiliate thereof to or for the credit or the account
of the Guarantor, or any part thereof in such amounts as the Lender may elect,
on account of the liabilities of the Guarantor hereunder and claims of every
nature and description of the Lender against the Guarantor, in any currency,
whether arising hereunder, under the Loan Agreement or otherwise, as the Lender
may elect, whether or not the Lender has made any demand for payment and
although such liabilities and claims may be contingent or unmatured.  Lender may
set off cash, the proceeds of the liquidation of any of the Collateral and all
other sums or obligations owed by Lender or its Affiliates to any Borrower Party
against all of each Borrower Party’s obligations to Lender or its Affiliates,
whether under this Guaranty or under any other agreement between the parties or
between any Borrower Party and any Affiliate of the Lender, or otherwise,
whether or not such

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

obligations are then due, without prejudice to Lender’s or its Affiliate’s right
to recover any deficiency.  The Lender shall notify the Guarantor of any such
set-off and the application made by the Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and
application.  The rights of the Lender under this paragraph are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Lender may have. Upon an Event of Default in the performance
of any obligations hereunder or under the Facility Documents, the Lender shall
have the right to cause liquidation, termination or acceleration to the extent
of any assets pledged by the Guarantor to secure its obligations hereunder or
under any other agreement to which this Section 3 applies. 

4.Subrogation.  Upon making any payment hereunder, the Guarantor shall be
subrogated to the rights of Lender against Any Borrower and any Collateral under
the Loan Agreement for any Obligations with respect to such payment; provided
that the Guarantor shall not seek to enforce any right or receive any payment by
way of subrogation until all amounts due and payable by Borrowers to Lender
under the Loan Agreement or any other Facility Document have been paid in
full.  Until one year and one day after payment of the full amount and discharge
of all Obligations, the performance of all of Guarantor’s obligations hereunder
and the termination of this Guaranty, neither any payment made by or for the
account of Guarantor nor any performance or enforcement of any obligation
pursuant to this Guaranty shall entitle the Guarantor by subrogation, indemnity,
exoneration, reimbursement, contribution or otherwise to any payment by
Borrowers or to any payment from or out of any property of any Borrower, and
Guarantor shall not exercise any right or remedy against any Borrower or any
property of any Borrower by reason of any performance by Guarantor of this
Guaranty.  If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full or performed, such amount shall be held in trust for the benefit of
the Lender and shall forthwith be paid to the Lender to be credited and applied
upon the Obligations, whether matured or unmatured, in accordance with the terms
of this Guaranty.

5.Amendments, etc. with Respect to the Obligations.  Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against the Guarantor, and without notice to or further assent by the Guarantor,
any demand for payment of any of the Obligations made by the Lender may be
rescinded by the Lender, and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lender, and the Loan Agreement, and the other Facility Documents and any
other document in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with its terms and as the Lender
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  The Lender
shall have no obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for this Guaranty or any
property subject thereto.  When making any demand hereunder against the
Guarantor, the Lender may, but shall be under no obligation to, make a similar
demand on any Borrower or any other guarantor, and any failure by the Lender to
make any such demand or to collect any payments from any Borrower or any such
other guarantor or any release of any Borrower or such other guarantor shall not
relieve the Guarantor of its obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Lender against the Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

6.Guaranty Absolute and Unconditional. (a)  Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Lender upon this Guaranty or acceptance of
this Guaranty; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guaranty; and

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

all dealings between any Borrower or the Guarantor, on the one hand, and the
Lender, on the other, shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guaranty.  Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower or the Guaranty with respect to the Obligations.  This
Guaranty shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Loan Agreement, the other Facility Documents, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Lender, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by it or any Borrower against the
Lender, or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of any Borrower or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Borrower for the
Obligations, or of the Guarantor under this Guaranty, in bankruptcy or in any
other instance.  When pursuing its rights and remedies hereunder against the
Guarantor, the Lender may, but shall be under no obligation, to pursue such
rights and remedies that they may have against any Borrower or any other Person
or against any collateral security or guarantee for the Obligations or any right
of offset with respect thereto, and any failure by the Lender to pursue such
other rights or remedies or to collect any payments from any Borrower or any
such other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of any Borrower or any
such other Person or any such collateral security, guarantee or right of offset,
shall not relieve the Guarantor of any liability hereunder, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of the Lender against the Guarantor.  This Guaranty shall remain
in full force and effect and be binding in accordance with and to the extent of
its terms upon the Guarantor and its successors and assigns thereof, and shall
inure to the benefit of the Lender, and its successors, indorsees, transferees
and assigns, until all the Obligations and the obligations of the Guarantor
under this Guaranty shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Loan Agreement
Borrowers may be free from any Obligations. 

(b)Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to the Lender as follows:

(i)Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against the Lender any claim or defense based upon, an election
of remedies by the Lender which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes  Guarantor’s subrogation rights, rights
to proceed against any Borrower or any other guarantor for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against any
Borrower, against any other guarantor, or against any other person or security.

(ii)Guarantor is presently informed of the financial condition of each Borrower
and of all other circumstances which diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations.  The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the financial condition of each Borrower, of all other
circumstances which bear upon the risk of nonpayment and that it will continue
to rely upon sources other than the Lender for such information and will not
rely upon the Lender for any such information.  Absent a written request for
such information by the Guarantor to the Lender, Guarantor hereby waives its
right, if any, to require the Lender to disclose to Guarantor any information
which the Lender may now or hereafter acquire concerning such condition or
circumstances including, but not limited to, the release of or revocation by any
other guarantor.

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

(iii)Guarantor has independently reviewed the Loan Agreement and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guaranty to the
Lender, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by Borrowers or any other guarantor to
the Lender, now or at any time and from time to time in the future. 

7.Reinstatement.  This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of a Borrower or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

8.Payments.  Guarantor hereby agrees that the Obligations will be paid to the
Lender without deduction, abatement, recoupment, reduction, set-off or
counterclaim in U.S. Dollars and in accordance with the wiring instructions of
the Lender.

9.Representations and Warranties.  Guarantor represents and warrants that:

(a)Each of the representations and warranties made by Guarantor in the Loan
Agreement are true and correct.

(b)Guarantor is an indirect owner of each Borrower, and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Obligations;

(c)The execution, delivery and performance of this Guaranty and the other
Facility Documents to which the Guarantor is a party does not constitute a
material default by the Guarantor under any loan or repurchase agreement,
mortgage, indenture or other agreement or instrument to which the Guarantor is a
party or by which it or any of its properties is or may be bound or affected;

(d)As of the date hereof, and after giving effect to this Guaranty and the
contingent obligation evidenced hereby, Guarantor is, and will be, solvent, and
has and will have assets which, fairly valued, exceed Guarantor’s obligations,
liabilities (including contingent liabilities) and debts, and has and will have
property and assets sufficient to satisfy and repay Guarantor’s obligations and
liabilities;

(e)Guarantor has and will continue to have independent means of obtaining
information concerning any Borrower’s affairs, financial conditions and
business.  Lender shall not have any duty or responsibility to provide Guarantor
with any credit or other information concerning any Borrower’s affairs,
financial condition or business which may come into Lender’s possession; and

(f)Guarantor does not intend to incur, nor does it believe that it has incurred,
debts beyond its ability to pay such debts as they mature. Guarantor is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Guarantor or any of its
assets.

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date hereof and each Funding
Date under the Loan Agreement.

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

10.Covenants. 

(a)Guarantor hereby covenants and agrees to comply with all covenants made by
Guarantor in the Loan Agreement.

(b)Guarantor covenants and agrees that its fiscal year commences on January 1
and ends on December 31.  Guarantor will not, at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to the Lender,
change Guarantor’s fiscal year.

11.Events of Default.  It is hereby understood and agreed that an Event of
Default with respect to the Guarantor under the Loan Agreement shall be an Event
of Default under this Guaranty.

12.Termination.  Subject to the provisions of Section 7, this Guaranty shall
terminate upon the final payment in full of the Obligations and the termination
of the Loan Agreement; provided, however, that Sections 2(b), 9, 18, 19, 21 and
24 shall survive any such termination and this Guaranty shall be reinstated upon
any Obligations arising under the Loan Agreement, whether such Obligations arise
prior to or upon or after the termination of such Loan Agreement.

13.Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.Paragraph Headings.  The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

15.No Waiver; Cumulative Remedies.  The Lender shall not by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Lender, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Lender
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

16.Waivers and Amendments.  None of the terms or provisions of this Guaranty may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Guarantor and the Lender, provided that any provision
of this Guaranty may be waived by the Lender in a letter or agreement executed
by the Lender or by facsimile or electronic transmission from the Lender.  

17.Successors and Assigns. This Guaranty shall be binding upon the successors
and permitted assigns of Guarantor and shall inure to the benefit of Lender and
its successors and permitted assigns.  This Guaranty may not be assigned by
Guarantor and any attempt to assign or transfer this Guaranty shall be null and
void and of no effect whatsoever.

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

18.Governing Law. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). 

19.[RESERVED].

20.Notices.  Notices by the Lender to the Guarantor may be given by mail, by
hand or by electronic transmission, addressed to the Guarantor at the
Guarantor’s address or transmission number set forth under its signature below
and shall be effective (a) in the case of mail, five days after deposit in the
postal system, first class certified mail and postage pre-paid, (b) one Business
Day following timely delivery to a nationally recognized overnight courier
service for next Business Day delivery, (c) when delivered if delivered by hand
and (d) in the case of electronic transmissions, when sent, if such transmission
is electronically confirmed.

21.Submission To Jurisdiction; Waivers.  Guarantor hereby irrevocably and
unconditionally:

(a)Submits for the Guarantor and the Guarantor’s property in any legal action or
proceeding relating to this Guaranty and the other Facility Documents to which
the Guarantor is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

(b)Consents that any such action or proceeding may be brought in such courts and
waives any objection that the Guarantor may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)Agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at
Guarantor’s address set forth under Guarantor’s signature below or at such other
address of which the Lender shall have been notified; and

(d)Agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

22.Integration.  This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Lender relative to the subject matter hereof not
reflected herein.

23.Acknowledgments.  Guarantor hereby acknowledges that:

(a)Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Program Documents;

(b)The Lender does not have any fiduciary relationship to the Guarantor, and the
relationship between the Lender and the Guarantor is solely that of surety and
creditor; and

(c)No joint venture exists between the Lender and the Guarantor or among the
Lender, Borrowers and the Guarantor.

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

24.WAIVERS OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY
OR ANY OTHER FACILITY DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN. 

25.Guarantor and Lender entered into the Original Guaranty.  Guarantor and
Lender desire to enter into this Guaranty in order to amend and restate the
Original Guaranty in its entirety.  Effective as of the date hereof, the terms
and provisions of the Original Guaranty shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Guaranty. For the avoidance of doubt, this Guaranty is not intended to, and
shall not, effect a novation of any of the obligations of the parties to the
Original Guaranty, but is merely an amendment and restatement of the terms
governing such obligations.

[ Signature pages follow ]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

PennyMac Mortgage Investment Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

 

 

 

Address for Notices:

 

 

 

PennyMac Mortgage Investment Trust

 

3043 Townsgate Road

 

Westlake Village, California 91361

 

Attention: Chief Legal Officer

 

Telephone No.: (818) 224-7442

 

Facsimile No.: (818) 224-7393

 

 

 

 

 

 

 




[A&R Guaranty (Citi/PNMAC) (ESS) (2016)]

--------------------------------------------------------------------------------

EXECUTION COPY

 

ACKNOWLEDGEMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California)

County of Ventura)

On 9/12/2016, before me, Angela Everest, Notary Public, personally appeared
Pamela Marsh, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the persons(s), or the entity upon behalf of which the persons(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature

 

/s/ Angela Everest

  (Seal)

 

 